        Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 1 of 14                 FILED
                                                                             2020 Dec-23 PM 01:25
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

TIMOTHY EALY                           )
                                       )
Plaintiff,                             )
                                       )
VS.                                    )    CASE NO.: _____________
                                       )
SOUTH LAND                             )    TRIAL BY STRUCK JURY IS
TRANSPORTATION, INC.                   )    HEREBY DEMANDED
                                       )
Defendant.                             )

                                    COMPLAINT



                                     PARTIES

      1.     Plaintiff Timothy Ealy (“Ealy”) is of legal age and is a citizen of

Indianapolis, Indiana.

      2.     Defendant South Land Transportation, Inc. (“South Land”) is a

Mississippi for-profit corporation with its principle place of business in Lake,

Mississippi and is doing business in Scott County, Mississippi, therefore, South

Land is a citizen of Mississippi.

                          JURISDICTION AND VENUE

      3.     The Plaintiff and the Defendant are citizens of different states. 28

U.S.C.A. § 1332. Ealy is a citizen in Indiana and South Land is a citizen of

Mississippi; therefore, there is complete diversity of citizenship.
        Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 2 of 14




      4.     The amount in controversy is in excess of $200,000.00.

      5.     28 U.S.C.A. § 1394 (b)(2) provides that venue is proper in “a judicial

district in which a substantial part of the events or omissions giving rise to the

claim occurred, or a substantial part of property that is the subject of the action is

situated.” Here, the accident which gives rise to the Plaintiff’s causes of action

occurred in St. Clair County, Alabama; therefore, venue is proper.

                                        FACTS

      6.     On January 3, 2019, Ealy was involved in a tractor trailer wreck in St.

Clair County Alabama with no other vehicles.

      7.     The tractor to which Ealy was driving had a placard on the driver’s

door stating the vehicle was leased to South Land and it had South Land’s motor

carrier and DOT numbers on it.

      8.     It has been established that the reason for the placard was the owner

of the tractor, Phenix Transportation West, Inc. (“Phenix”), had NO OPERATING

AUTHORITY. It had lost its liability insurance in November of 2018. Its motor

carrier number and DOT number were out of service.

      9.     The owner of Phenix is Daphne Wilkerson and her husband Richard

Wilkerson, Sr., is the President and COO. They are the Mother and Father of

Richard Wilkerson, Jr., the owner of South Land.




                                       Page 2 of 14
           Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 3 of 14




        10.      At the time of the events giving rise to Ealy’s claims, Phenix and

South Land operated out of the same building, under the same roof, intermingling,

loaning employees back and forth, and South Land had been leasing Phenix’s

tractors and trailers.

        11.      The trip was booked by South Land or booked with South Land.

        12.      At the time of the accident, Ealy was a truck driver operating a truck

that had been leased to South Land carrying a load and working for South Land.

See Exhibit “A,” a picture of the placard on the truck driven by Ealy on the date of

the accident. At the time of the accident, Phenix did not have valid motor carrier

number nor U.S. Department of Transportation (“DOT”) number, which means

they had no operating authority. This only further justifies the reason why the truck

was leased to South Land and driving under its MC and DOT numbers because,

without its numbers, the truck could not have been on the road.

        13.      South Land had a duty to carry worker’s compensation insurance that

would have covered Ealy because, at the time of the accident, it had over five (5)

employees and was required, under Mississippi law, to carry worker’s

compensation insurance.1 South Land had a duty to Ealy, and all other employees,

to carry worker’s compensation insurance.


1
  Miss. Code § 71-3-5 (“The following shall constitute employers subject to the provisions of this chapter: Every
person, firm and private corporation, including any public service corporation … that have in service five (5) or
more workmen or operatives regularly in the same business or in or about the same establishment under any contract
of hire, express or implied.”)

                                                  Page 3 of 14
        Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 4 of 14




      14.    On January 3, 2019, Ealy was traveling on I-59 North in St. Clair

County, Alabama when the tractor trailer he was operating ran off the roadway on

the left shoulder, rolled over, and slid into several trees.

      15.    As a result of the on-the-job accident, Ealy was impaled by a tree limb

that went into the left shoulder under the bone and came out under his arm as well

as other places, was required to spend eight days in the University of Alabama at

Birmingham Hospital (“UAB”) to which he incurred medical expenses in excess of

$200,000.00.

      16.    Because the wound kept opening and getting infected, Ealy went to

Lackey Memorial Hospital in Forest, Mississippi for two emergency room visits.

He also went to Meshoba General Hospital in Philadelphia, Mississippi.

      17.    After the accident, Ealy discovered that South Land did not carry

worker’s compensation insurance. Therefore, there was no worker’s compensation

coverage for his medical treatment, medical expenses, and lost wages.

      18.    Because worker’s compensation did not cover his on-the-job injury,

he was unable to receive proper follow-up medical treatment and therapy.

      19.    Due to the seriousness of his injuries, Ealy could not go back to work

for ten and one-half months.




                                       Page 4 of 14
        Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 5 of 14




      20.    Subsequent to said injury, Plaintiff was caused to obtain medical

treatment for his injury, he endured, and will continue to endure, pain and suffering

as a result of his on-the-job injuries.

      21.    Ealy would have never worked for South Land had he known that it

did not carry workers compensation insurance.

      22.    Ealy never received compensation for the work he performed for

South Land on the date of the accident.

      23.    South Land is referenced as the carrier on both the rate confirmation

sheet and bill of lading. See Exhibits “B” and “C.”

      24.    South Land also paid for the damaged cargo from the wreck

      25.    South Land paid Eugen Rushing who was the driver for the first leg of

the trip and was also driving a tractor owned by Phenix.

      26.    In part, Ealy brings this civil lawsuit against South Land under Miss.

Code. Ann. § 73-3-9 (1972), which states:

            “The liability of an employer to pay compensation shall be
            exclusive and in place of all other liability of such employer to
            the employee, his legal representative, husband or wife, parents,
            dependents, next-of-kin, and anyone otherwise entitled to recover
            damages at common law or otherwise from such employer on
            account of such injury or death, except that if an employer fails
            to secure payment of compensation as required by this chapter,
            an injured employee, or his legal representative in case death
            results from the injury, may elect to claim compensation under
            this chapter, or to maintain an action at law for damages on
            account of such injury or death. In such action the defendant
            may not plead as a defense that the injury was caused by the
                                          Page 5 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 6 of 14




              negligence of a fellow servant, nor that the employee assumed
              the risk of his employment, nor that the injury was due to the
              contributory negligence of the employee.”

        (emphasis added)

        27.    Under Miss. Code. Ann. § 73-3-9, South Land failed to secure

payment of workers compensation, as required. Therefore, Ealy is entitled to bring

this civil action at law for damages.

                                        COUNT I

                              ON-THE-JOB INJURIES

        28.    Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.

        29.    On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Land’s MC and DOT numbers because

Phenix had no operating authority due to its MC and DOT numbers being out-of-

service. Plaintiff was driving for South Land just as was the driver of the first leg

of the trip, Eugene Rushing.

        30.    As a result of the January 3, 2019, on-the-job accident, Ealy was

impaled by a tree limb, spent eight days at UAB, and incurred in excess of

$200,000.00 in medical expenses to which he was never compensated by South

Land.




                                        Page 6 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 7 of 14




      31.     Ealy still experiences numbness at the injury site which affects his

ability to work.

      WHEREFORE, Ealy demands judgment against South Land for a sum to

be determined by a struck jury, punitive damages, actual damages, and past and

future pain and suffering.

                                      COUNT II

                                   LOST WAGES

      32.     Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.

      33.     On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Land’s MC and DOT numbers because

it had no operating authority due to its MC and DOT numbers being out-of-service.

Plaintiff was driving for South Land just as the driver of the first leg of the trip.

      34.     As a result of the January 3, 2019, on-the-job accident, Ealy missed at

least ten months of work, to which he was never compensated by South Land.

      35.     Ealy’s average weekly wage was $1,500.00 per week from his

previous employer. He never received his payment from South Land nor did he

receive any compensation for the ten months of missed work due to the on-the-job

injury.




                                       Page 7 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 8 of 14




      WHEREFORE, Ealy demands judgment against South Land for a sum to

be determined by a struck jury, punitive damages, and actual damages.

                                     COUNT III

                        FRAUDULENT CONCEALMENT

      36.     Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.

      37.     On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Land’s MC and DOT numbers because

Phenix had no operating authority due to its MC and DOT numbers being out-of-

service. Plaintiff was driving for South Land just as was the driver of the first leg

of the trip, Eugene Rushing.

      38.     It is commonly known within Mississippi that an employer with more

than five (5) employees is required to carry worker’s compensation so that workers

are protected for on-the-job injuries. South Land, through construction, made

representations to its employees that it carried worker’s compensation insurance by

allowing them to work while they had no worker’s compensation insurance

although they knew it was the law, knew they were required to have it, failed to

provide it, and failed to informed its employees that they did not have it thereby

fraudulently concealing that they did not have the same.




                                      Page 8 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 9 of 14




      39.      South Land’s representation was material because Ealy would have

not gotten in the truck and begun to haul the load had he known that there was no

worker’s compensation coverage.

      40.      South Land knew it did not carry worker’s compensation insurance

and chose to fraudulently conceal that fact to Ealy.

      41.      Ealy had no knowledge that South Land did not carry worker’s

compensation insurance and relied to his detriment on the representation that South

Land had it.

      42.      Relying on the knowledge that worker’s compensation insurance is

statutory, Ealy hauled the load for South Land.

      43.      Ealy’s reliance on South Land’s fraudulent concealment that they had

worker’s compensation insurance was the proximate and consequent cause of his

medical expenses and lost wages not being paid by South Land.

      WHEREFORE, Ealy demands judgment against South Land for a sum to

be determined by a struck jury, punitive damages, and actual damages.

                                      COUNT IV

                          FRAUDULENT INDUCEMENT

      44.      Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.




                                       Page 9 of 14
         Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 10 of 14




        45.   On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Lands MC and DOT numbers because

Phenix had no operating authority due to its MC and DOT numbers being out-of-

service. Plaintiff was driving for South Land just as the driver of the first leg.

        46.   By knowingly failing to provide Mississippi’s mandatory worker’s

compensation coverage, and by knowingly failing to inform Ealy of its failure to

obtain worker’s compensation coverage, South Land induced Ealy to drive for

them.

        47.   Relying on Mississippi’s statutory provision that South Land, a

company with over five (5) employees, and by South Land failing to inform Ealy

that they did not carry worker’s compensation insurance, Ealy was fraudulently

induced to driving for South Land on the date of the accident made the basis of

Ealy’s claims.

        48.   Ealy would not have driven that truck had he been aware that South

Land did not have worker’s compensation insurance.

        49.   Because of South Land’s failure to inform Ealy of their lack of

procurement of worker’s compensation insurance, Ealy suffered actual damage

from his medical expenses, lost wages, and was unable to get proper treatment




                                      Page 10 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 11 of 14




      WHEREFORE, Ealy demands judgment against South Land for a sum to

be determined by a struck jury, punitive damages, actual damages, and past and

future pain and suffering.

                                      COUNT V

                                   NEGLIGENCE

      50.      Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.

      51.       On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Land’s MC and DOT numbers because

Phenix had no operating authority due to its MC and DOT numbers being out-of-

service. Plaintiff was driving for South Land as was the driver of the first portion

of the haul.

      52.      The Defendant had a duty to Ealy to take reasonable precautions to

protect him from any injury he may suffer while on-the-job.

      53.      The Defendant’s failure to obtain worker’s compensation insurance

for Ealy breached the said duty owed to Ealy by the Defendant.

      54.      As a direct and proximate result of the Defendant’s conduct, the

Plaintiff sustained injuries which were not covered under worker’s compensation

insurance.




                                      Page 11 of 14
          Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 12 of 14




        55.   The Defendant is not insulated from liability from claims of

negligence because they failed to maintain worker's compensation insurance.

        WHEREFORE, Ealy demands judgment against South Land for a sum to

be determined by a struck jury, punitive damages, actual damages, and past and

future pain and suffering.

                                     COUNT VI

                                  WANTONNESS

        56.   Plaintiff incorporates all preceding paragraphs as if fully incorporated

herein.

        57.   On January 3, 2019, the truck Plaintiff was operating was leased to

South Land. It was operating under South Land’s MC and DOT numbers because

Phenix had no operating authority due to its MC and DOT numbers being out-of-

service. Plaintiff was driving for South Land as was the driver of the first leg of the

trip.

        58.   The Defendant had a duty to Ealy to take precautions to protect him

from any injury he may suffer while on-the-job.

        59.   With reckless and conscious disregard to the right of Ealy, and the

safety of Ealy in the event of an on-the-job injury, Defendant willfully and

wantonly failed to carry worker’s compensation insurance.




                                     Page 12 of 14
         Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 13 of 14




      60.    The failure of the Defendant to carry worker’s compensation

insurance was a conscious disregard to Ealy’s right to be protected in the event of

an on-the-job injury.

      61.    Due to the intentional, willful, and wanton failure of South Land to

carry the required workers compensation coverage, the Plaintiff suffered injuries

and will continue to endure pain and suffering.

      WHEREFORE, PREMISES CONSIDERED, Ealy demands judgment

against South Land for a sum to be determined by a struck jury, punitive damages,

actual damages, and past and future pain and suffering.



Dated:       December 23, 2020



                                Respectfully submitted,

                                s/ Jeffrey C. Kirby
                                JEFFREY C. KIRBY (asb-7574-m69j)
                                ATTORNEY FOR PLAINTIFF
                                Kirby Johnson, P.C.
                                One Independence Plaza Drive
                                Suite 520
                                Birmingham, Alabama 35209
                                Telephone: (205) 458-3553
                                Facsimile: (205) 458-3589
                                jkirby@kirbyjohnsonlaw.com




                                    Page 13 of 14
       Case 1:20-cv-02061-ACA Document 1 Filed 12/23/20 Page 14 of 14




                                  s/ Charles E. Robinson, Jr.
                                  CHARLES E. ROBINSON, JR. (asb-4624-r55c)
                                  ATTORNEY FOR PLAINTIFF
                                  The Robinson Law Firm, P.C.
                                  Attorneys at Law
                                  Post Office Box 370
                                  Ashville, Alabama 35953
                                  Telephone: (205) 594-5133
                                  Facsimile: (205) 594-5134
                                  crobjr@rlflaw.net




                                  JURY DEMAND

      PLAINTIFF HEREBY DEMANDS A STRUCK JURY FOR THE

TRIAL OF THIS CASE.

                                                     s/ Jeffrey C. Kirby
                                                     JEFFREY C. KIRBY




TO THE CLERK OF COURT: SERVE THE DEFENDANT BY CERTIFIED

MAIL AT THE FOLLOWING ADDRESS:

South Land Transportation, Inc.
c/o James F. Noble, III
751 Avignon Drive, Suite B
P.O. Box 3293
Ridgeland, MS 39158




                                     Page 14 of 14
